                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                             Case No. 13-cr-20568
                                                      Hon. Mark A. Goldsmith
vs.

DONALD RAYMOND CROFT,

            Defendant.
____________________________/
                           OPINION & ORDER
    DENYING DEFENDANT’S MOTION FOR CERTIFICATION OF INTERLOCUTORY
                            APPEAL (Dkt. 149)

        On June 15, 2017, the Honorable John O’Meara entered an order, inter alia, denying Croft’s

motion for discovery in support of his motion to vacate his sentence pursuant to 28 U.S.C. § 2255

(Dkt. 132). Croft filed a motion for reconsideration (Dkt. 133), which Judge O’Meara also denied

(Dkt. 137). Croft then apparently sought to appeal the denial of his discovery motion; on May 8,

2018, the Sixth Circuit issued an order stating that Croft could not appeal this decision because the

district court had not certified an interlocutory appeal under 28 U.S.C. § 1292(b). See 5/58/2018

Order (Dkt. 148). Croft then filed the instant motion (Dkt. 149), asking the Court to certify that

an interlocutory appeal of its ruling regarding Croft’s discovery request is appropriate. For the

following reasons, the Court denies Croft’s motion.

        A district court may certify a non-final order for interlocutory appeal if “(1) the order

involves a controlling question of law, (2) a substantial ground for difference of opinion exists

regarding the correctness of the decision, and (3) an immediate appeal may materially advance the

ultimate termination of the litigation.” In re City of Memphis, 293 F.3d 345, 350 (6th Cir. 2002)

(citing 28 U.S.C. § 1292(b)). “Review under § 1292(b) is granted sparingly and only in exceptional

cases.” Id.
                                                 1
 
       The Court’s order regarding Croft’s discovery request does not involve a controlling

question of law. “A legal issue is controlling if it could materially affect the outcome of the case.”

Id. at 351. However, a legal question of the type envisioned in § 1292(b) “generally does not

include matters within the discretion of the trial court.”       Id.   “Pursuant to Rule 6 which

accompanies 28 U.S.C. § 2255, it is within the district court’s discretion to grant discovery in a

habeas case upon a fact specific showing of good cause only.” Sellers v. United States, 316 F.

Supp. 2d 516, 523 (E.D. Mich. 2004). The Court exercised its discretion in denying Croft’s request

for discovery, and is therefore not the type of legal question envisioned in § 1292(b).

       Nor does there exist a substantial ground for difference of opinion regarding the decision.

A substantial ground for difference of opinion exists where (1) the question is difficult and novel;

(2) the question is of first impression; (3) a difference of opinion exists within the circuit; or (4)

there is a circuit split. See In re Miedzianowski, 735 F.3d 383, 384 (6th Cir. 2013). None of those

circumstances exists here, where the Court applied well-settled law and determined that discovery

was not warranted.

       Finally, Croft has not shown that an interlocutory appeal would materially advance the

termination of the litigation. Croft’s § 2255 motion is fully briefed and awaits a decision from the

Court. It would needlessly delay the proceedings for the Sixth Circuit to now take up the issue of

discovery. If Croft finds the Court’s decision unfavorable, he may appeal the district court

proceedings in their entirety, including the denial of the motion for discovery.

       Accordingly, Croft’s motion for certification of interlocutory appeal (Dkt. 149) is denied.

       SO ORDERED.

Dated: February 12, 2019                              s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  2
 
                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on February 12, 2019.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                3
 
